Citation Nr: 1521570	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left foot condition. 

2. Entitlement to service connection for a gastrointestinal disorder.

3. Entitlement to service connection for a rib condition. 

4. Entitlement to an initial rating greater than 30 percent for an anxiety disorder not otherwise specified. 

5. Entitlement to an initial rating greater than 10 percent for residuals of a traumatic brain injury (TBI). 

6. Entitlement to an initial compensable rating for tension headaches. 

7. Entitlement to an initial rating greater than 10 percent for a lumbar spine strain.

8. Entitlement to an initial compensable rating for degenerative arthritis of the cervical spine. 

9. Entitlement to an initial rating greater than 10 percent for a left shoulder strain. 

10. Entitlement to an initial rating greater than 10 percent for lateral instability of the left knee. 

11. Entitlement to an initial compensable rating for a left knee strain.  

12. Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left knee.

13. Entitlement to an initial compensable rating for a left ankle sprain.

14. Entitlement to an initial compensable rating for hypertension. 

15. Entitlement to an initial compensable rating for a left knee scar status post surgery. 

16. Entitlement to an initial compensable rating for status post cellulitis and methicillin resistant staphylococcus aureus (MRSA) infection of the left knee (scar).  

17. Entitlement to an initial compensable rating for scalp scars. 

18. Entitlement to an initial compensable rating for a left index finger scar.

19. Entitlement to an initial compensable rating for a left wrist scar. 

20. Entitlement to an initial compensable rating for onychomycosis. 

21. Entitlement to an initial compensable rating for erectile dysfunction.

22. Entitlement to an initial compensable rating for a right ankle sprain.

23. Entitlement to an initial compensable rating for a right knee strain. 

24. Entitlement to service connection for a sleep disorder. 

25. Entitlement to service connection for a right hand condition. 

26. Entitlement to service connection for a left hand condition. 

27.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to January 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case is currently under the jurisdiction of the Montgomery, Alabama RO.

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record.  

At his May 2014 hearing, the Veteran raised a claim for a TDIU over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

After the appeal was certified and the case transferred to the Board, the Veteran submitted a July 2014 VA Disability Benefits Questionnaire pertaining to an ankle examination which was not before the RO when it last adjudicated the claim.  He has not waived his right to initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  As the claim must be remanded for further development, the AOJ will have an opportunity to review this evidence prior to readjudication. 

The Veteran also submitted a June 2014 statement in which he wrote that he recently tested positive for hypothyroidism.  He should be requested to clarify whether he is claiming service connection for this condition. 

The claim of entitlement to service connection for a gastrointestinal disorder, and the initial evaluations of the Veteran's anxiety disorder, TBI, headaches, left knee conditions, lumbar spine strain, cervical spine degenerative arthritis, left shoulder strain, left ankle sprain, and status post cellulitis and MRSA infection of the left knee (scar), and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's hammertoe deformity and arthritis of the left foot were incurred in active service. 

2. The Veteran does not have pathology of the ribs.

3. The Veteran withdrew at the May 2014 Board hearing his appeal of the denial of service connection for a sleep disorder and bilateral hand conditions, and his appeal of the initial evaluations assigned his service-connected hypertension, left knee surgical scar, scalp scars, left index finger scar, left wrist scar, onychomycosis, erectile dysfunction, right ankle sprain, and right knee strain. 


CONCLUSIONS OF LAW

1. Service connection for a left foot disability is established.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for a rib condition are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. The criteria for withdrawal of a substantive appeal are satisfied with respect to service connection for a sleep disorder and bilateral hand conditions, and the initial evaluations of service-connected hypertension, left knee surgical scar, scalp scars, left index finger scar, left wrist scar, onychomycosis, erectile dysfunction, right ankle sprain, and right knee strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the Veteran's service connection claim for a rib condition.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A February 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in February 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history and the clinical findings made on examination, including based on an X-ray study.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  As the examination shows that the Veteran does not have current pathology of the ribs, and as there is no other evidence supporting a current disability associated with the in-service rib or chest contusion, further examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be evidence of a current disability to trigger VA's duty to provide an examination and/or opinion).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in May 2014.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the May 2014 hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The undersigned also explained the elements of service connection, including the need to show a current disability, and asked the Veteran whether he had received treatment for a rib condition since service, or been diagnosed with a current rib problem.  See Hearing Transcript at 3 and 38.  He responded in the negative to both questions.  He did not raise any new issues at the hearing with respect to this claim, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  In light of the Veteran's testimony reflecting that he had not received treatment for a rib condition since service or been diagnosed with a current rib condition, and the February 2011 VA examination report showing that examination findings were negative for pathology of the ribs, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Left Foot

The evidence supports a relationship between a current disability of the left foot and the Veteran's active service.  The Veteran has provided credible testimony at the Board hearing and at the February 2011 VA examination that he injured his foot during service and has had foot pain ever since.  A September 2011 VA treatment record reflects that he did not recall any specific treatment for his foot during service.  The Veteran's testimony is consistent with the fact that he submitted a claim for a left foot condition in October 2010, prior to his discharge, as well as a September 2004 service treatment record (STR) noting pain in the joint involving the ankle and foot.  It is also consistent with August 2011 clinical findings of residuals of an "old injury" to the foot, as reflected in a VA X-ray study report.  The Board notes that service connection is already in effect for residuals of a left ankle injury.  Although the STRs do not otherwise reflect notations or findings specific to the foot, the absence of such does not in and of itself render the Veteran's testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence is not necessarily substantive negative evidence).  Indeed, the Veteran himself stated that he did not remember receiving treatment for his left foot during service.  

About six months after the Veteran's discharge, an August 2011 VA X-ray study of the left foot shows findings of a hammertoe deformity of the second through fifth digits and a corticated ossification along the talonavicular joint, dorsally, "likely related to old trauma."  Based on these X-ray findings, a medical doctor diagnosed hammertoe and an "old injury" of the left foot, which is consistent with the Veteran's report of injuring his left foot in service.  A September 2011 VA treatment record also reflects a podiatrist's diagnosis of arthritis of the left foot based on interpretation of the August 2011 X-ray report.  Although the February 2011 VA examination, which included an X-ray study, was negative for findings of pathology of the foot at the time, it is unlikely that the pathology diagnosed in August 2011 first manifested during the subsequent six months, especially given the clinical findings of residuals of an "old" injury.  

In sum, based on credible evidence of an in-service foot injury and pain, a continuity of symptoms thereafter, and X-ray findings of a hammertoe deformity, arthritis, and residuals of an "old injury" only about six months after service separation, and resolving reasonable doubt in favor of the claim, the criteria for service connection for a left foot disability are satisfied.  See 38 C.F.R. § 3.303; Walker, 708 F.3d at 1338-39; Holton, 557 F.3d at 1366 (Fed. Cir. 2009); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


B. Rib Condition

The preponderance of the evidence shows that the Veteran does not have a current rib disability.  The STRs show that he sustained a rib contusion in late November 2004 when he accidentally collided with another player in a baseball game, with that player's elbow impacting the Veteran's chest.  The Veteran's hearing testimony provided a similar account.  An X-ray at the time was negative for a fracture.  He was diagnosed with a rib contusion.  An STR dated in early December 2004 shows that the Veteran continued to have recurrent chest pain aggravated by certain activities, and was again diagnosed with a rib contusion.  An STR dated in late December 2004 shows that the Veteran reinjured his contusion doing pull-ups.  He was diagnosed with musculoskeletal pain.  Although the Veteran stated at the May 2014 hearing that he had dislocated his rib when doing the pull-ups, the STRs do not reflect a finding or complaint of dislocation.  Finally, an STR dated in late February 2005 shows that the Veteran was seen again for recurrent right rib pain, stating that he noted it while playing football a week earlier and that the pain had been worse since that time.  He described the pain as being constant and made worse with certain movements.  On observation, there was no visible contusion of the ribs.  However, there was point tenderness to palpation ("TTP") along the mid axillary line.  The treating clinician diagnosed a chest wall contusion.  

The STRs after February 2005, which include a number of records dating through the Veteran's discharge, do not reflect continued complaints of rib or 

musculoskeletal chest pain, or related clinical findings.  An April 2010 report of medical history notes rib contusions in 2003 and 2004, which further suggests that the Veteran did not report rib pain after the February 2005 record.  An April 2010 medical board examination report reflects that the categories of "lungs and chest" and "spine, other musculoskeletal" were clinically evaluated as normal.  

The February 2011 VA examination report shows that the examiner found "no pathology to render a diagnosis" with regard to the claimed rib condition.  X-ray findings showed a normal right and left rib series.  The Veteran stated in his May 2014 hearing testimony that he had not received treatment for a rib condition since service or been diagnosed with a current rib condition.  

Accordingly, the evidence shows that the Veteran sustained a rib or chest contusion during service, with recurrent symptoms being reported from November 2004 to February 2005.  However, the preponderance of the evidence indicates that it subsequently resolved, and shows that there is no current pathology or diagnosis with respect to the ribs during the pendency of this claim.  Although the Veteran has reported that he continues to experience chest pain with certain movements, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of a current disability related to the Veteran's in-service rib contusion, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The Board has also considered whether the Veteran's rib pain is an undiagnosed illness or part of a medically unexplained chronic multisymptom illness for which presumptive service connection is warranted based on the Veteran's Persian Gulf service.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(e) (2014).  See 38 C.F.R. § 3.317(a)(1).  In this regard, muscle and joint pain may be considered signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).  The evidence strongly weighs against such a finding as the Veteran's recurrent rib contusions and chest pain occurred in response to acute injuries or strains (such as from pull-ups or playing football) that occurred prior to his Persian Gulf service.  Accordingly, presumptive service connection is not warranted for residuals of a rib contusion based on the Veteran's Persian Gulf War service.  See id.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a rib condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. Withdrawal of Appeal

At the May 2014 Board hearing, the Veteran clearly expressed his wish to withdraw his appeal with respect to service connection for a sleep disorder and bilateral hand conditions, and the initial evaluations assigned his service-connected hypertension, left knee surgical scar, scalp scars, left index finger scar, left wrist scar, onychomycosis, erectile dysfunction, right ankle sprain, and right knee strain.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the 
appeal concerning the above issues is dismissed.  See 38 U.S.C.A. § 7105(d). 

ORDER

Entitlement to service connection for a left foot condition, diagnosed as a hammertoe deformity and arthritis, with ossification "related to old trauma," is granted. 

Entitlement to service connection for a rib condition is denied. 

Entitlement to an initial compensable rating for hypertension is dismissed.

Entitlement to an initial compensable rating for a left knee scar status post surgery is dismissed.

Entitlement to an initial compensable rating for scalp scars is dismissed.

Entitlement to an initial compensable rating for a left index finger scar is dismissed.

Entitlement to an initial compensable rating for a left wrist scar is dismissed.

Entitlement to an initial compensable rating for onychomycosis is dismissed.

Entitlement to an initial compensable rating for erectile dysfunction is dismissed.

Entitlement to an initial compensable rating for a right ankle sprain is dismissed.

Entitlement to an initial compensable rating for a right knee strain is dismissed.

Entitlement to service connection for a sleep disorder is dismissed.

Entitlement to service connection for a right hand condition is dismissed.

Entitlement to service connection for a left hand condition is dismissed.

REMAND

The remaining claims must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making informed decisions. 

The Veteran's service connection claim for a gastrointestinal disorder must be remanded for an examination and opinion as to whether it is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness related to his Persian Gulf service.  See 38 C.F.R. § 3.317(b) (gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness); see also 38 U.S.C.A. § 5107A; 38 C.F.R. § 3.159(c).  

The initial evaluations of the Veteran's anxiety disorder, TBI, headaches, lumbar spine strain, degenerative arthritis of the cervical spine, left shoulder strain, lateral instability of the left knee, left knee strain, peripheral neuropathy of the left knee, status post cellulitis and MRSA infection of the left knee (scar), and left ankle sprain, and entitlement to a TDIU, must be remanded for new VA examinations and to obtain more recent VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (internal citation omitted); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the last VA examination was performed in February 2011 and is now over four years old.  Moreover, the VA treatment records in the file only go up to early 2012.  Thus, more recent VA treatment records and current examinations are necessary to assess the current level of severity of these disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning the claim of entitlement to a TDIU.  He should also be asked to complete and return a VA Form 21-8940.  

2.  Send the Veteran a letter requesting him to identify any outstanding treatment records or other evidence relevant to the claims being remanded.  Then, take appropriate steps to obtain any such evidence sufficiently identified by him. 

3. Obtain the Veteran's outstanding VA treatment records dated since February 2012 from the Atlanta VA Medical Center (VAMC) and any other VA facility where the Veteran may have received recent treatment. 

4.  After the above development is completed, arrange for VA examinations as follows: 

A. Gastrointestinal symptoms: Arrange for a Persian Gulf examination to assess the likelihood that the Veteran's reported gastrointestinal symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The claims file must be made available to the examiner for review.  The examiner must provide a complete explanation in support of the opinion. 

B. Anxiety disorder: Arrange for a psychiatric examination to assess the current level of severity of the Veteran's service-connected anxiety disorder.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  A complete explanation must be provided in support of any opinion as to functional impairment. 

C. TBI: Arrange for a TBI examination to assess the current level of severity of the Veteran's TBI residuals.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  Complete explanations are required in support of any opinion provided. 

D. Headaches: As part of the TBI examination or in a separation examination, the nature and severity of the Veteran's headache disorder must be assessed.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  Preferably (though not required for this remand) the Disability Benefits Questionnaire (DBQ) for headaches should be filled out for this purpose.  Complete explanations are required in support of any opinion provided. 

E. Lumbar and cervical spine: Arrange for a spine examination to assess the current level of severity of the Veteran's lumbar and cervical spine disabilities.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  X-ray studies and/or any other pertinent diagnostic imaging (as determined by the examiner) must be performed.  Complete explanations are required in support of any opinion provided. 

F. Left shoulder: Arrange for an examination to assess the current level of severity of the Veteran's left shoulder disability.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  Complete explanations are required in support of any opinion provided. 

G. Left knee: Arrange for an examination to assess the current level of severity of the Veteran's left knee strain and instability, and status post cellulitis and MRSA infection of the left knee (scar).  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  

With respect to the status post cellulitis and MRSA infection of the left knee, the examiner must identify and describe the severity of all residuals, to include the scar and any other manifestations found to be present.

Complete explanations are required in support of any opinion provided. 

H. Peripheral neuropathy of left knee: Arrange for a neurological examination to assess the current level of severity of the Veteran's peripheral neuropathy of the left knee.  Preferably (though not required for this remand) the Disability Benefits Questionnaire (DBQ) for peripheral neuropathy should be filled out for this purpose.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  Complete explanations are required in support of any opinion provided. 

I. Left ankle: Arrange for an examination to assess the current level of severity of the Veteran's left ankle disability.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  Complete explanations are required in support of any opinion provided.

J.  TDIU:  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  The claims file must be made available to the examiner for review.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  Complete explanations are required in support of any opinion provided.

5. Then, after the above examinations have been completed, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


